DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: vehicle controls and cabin interior devices AR usage guide.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 6, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seok (U. S. Patent Application Publication 2012/0065814 A1, hereafter ‘812) and in view of Buttolo et al. (U. S. Patent Application Publication 2017/0166056 A1, hereafter ‘056).

Regarding claim 1. Seok teaches an information providing method (‘814; fig. 1; Abstract) in which a terminal apparatus (‘814; fig. 1, element 100; ¶ 0039) including an imaging unit (‘814; fig. 1, element 110, camera; ¶ 0039) and a display unit (‘814; fig. 1, element 150, display unit; ¶ 0039) displays (‘814; fig. 3), on the display unit (‘814; fig. 1, element 150, display unit; ¶ 0039), an image of a vehicle interior captured by the imaging unit (‘814; figs. 1 and 3; ¶ 0032; ¶ 0039-0140; camera 110 captures the image of the vehicle object unit 300, the camera 110, may remain in a turned-on state such that the image as viewed through the camera 110 may be shown on the display unit 150 of the mobile device 100), wherein a plurality of devices are installed in the vehicle interior (‘814; fig. 1; ¶ 0012; in-vehicle devices may include, but are not limited to, an air conditioner, an audio unit, a radio, a digital multimedia broadcasting (DMB), a navigation unit, an interior lighting device and a window), the information providing method comprising: acquiring the image of the vehicle interior (‘814; figs. 1 and 3; ¶ 0032; ¶ 0039-0140; acquiring the image of the vehicle interior) captured by the imaging unit (‘814; fig. 1, element 110, camera; ¶ 0039); and displaying the image on the display unit (‘814; fig. 3), and in a case where at least one of the plurality of devices is included in the image (‘814; fig. 3), but does not teach the plurality of devices being classified into a plurality of types, displaying a graphic corresponding to the device in a superimposed manner on the device and also displaying information indicating a type to which the device belongs.
Buttolo, working in the same field of endeavor, however, teaches, the plurality of devices being classified into a plurality of types (‘056; ¶ 0048-0049; the plurality of devices being classified into a plurality of types; the type information may be encoded in the service UUIDs of the advertisement data of the in-vehicle component), displaying a graphic corresponding to the device in a superimposed manner on the device (‘056; fig. 2; ¶ 0047-0049; component indications 206 may include graphics overlaid on the interior map 204 at relative locations of the in-vehicle components 106 within the vehicle 102 ) and also displaying information indicating a type to which the device belongs (‘056; fig. 2; ¶ 0047-0052; To strengthen the interface connection between the type indications 210 and the component indications 206, the component indications 206 for in-vehicle components 106 for a given type may be displayed in the same color or pattern as the corresponding type indication 210. To continue with the illustrated example, the light component indications 206-A through 206-D may be presented in yellow, the climate control component indications 206-E and 206-F may be presented in green, the seat control component indications 206-G through 206-J may be presented in orange, the speaker component indications 206-K through 206-N may be presented in purple, the display component indications 206-O through 206-Q may be presented in blue, and the keyboard component indications 206-R through 206-T may be presented in brown) for the benefit of providing, aiding and guiding the user of the information providing device which is performing the information providing method which assists the user through the user of augmented reality concepts to convey the purpose and proper operation of one or more of the myriad of devices and their associated controls that are installed in contemporary vehicles, including remotely controlling an in-vehicle device using an augmented reality via a mobile device thereby improving user convenience.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the classification of device types into groups with color or graphics differentiating the groupings as taught by Buttolo with the systems and methods for controlling in-vehicle devices using augmented reality techniques as taught by Seok for the benefit of providing, aiding and guiding the user of the information providing device which is performing the information providing method which assists the user through the user of augmented reality concepts to convey the purpose and proper operation of one or more of the myriad of devices and their associated controls that are installed in contemporary vehicles, including remotely controlling an in-vehicle device using an augmented reality via a mobile device thereby improving user convenience.

Regarding claim 3, Seok and Buttolo teach the information providing method according to claim 1 and further teach wherein the information indicating the type to which the device belongs is a color corresponding to the type (‘056; ¶ 0048-0052; To strengthen the interface connection between the type indications 210 and the component indications 206, the component indications 206 for in-vehicle components 106 for a given type may be displayed in the same color or pattern as the corresponding type indication 210. To continue with the illustrated example, the light component indications 206-A through 206-D may be presented in yellow, the climate control component indications 206-E and 206-F may be presented in green, the seat control component indications 206-G through 206-J may be presented in orange, the speaker component indications 206-K through 206-N may be presented in purple, the display component indications 206-O through 206-Q may be presented in blue, and the keyboard component indications 206-R through 206-T may be presented in brown).

Regarding claim 5, Seok and Buttolo teach the information providing method according to claim 1 and further teach wherein the graphic has a size corresponding to a size of the device (‘814; fig. 3; ¶ 0056-0057).

Regarding claim 6, Seok and Buttolo teach the information providing method according to claim 1 and further teach wherein the graphic has a shape corresponding to a shape of the device (‘814; fig. 3; ¶ 0056-0057).

Regarding claim 18, Seok teaches a non-transitory computer-readable storage medium storing a program (‘814; fig. 1, element 120), the program causing a computer (‘814; fig. 1, element 140) to execute an information providing method (‘814; fig. 1; Abstract) in which a terminal apparatus (‘814; fig. 1, element 100; ¶ 0039) including an imaging unit (‘814; fig. 1, element 110, camera; ¶ 0039) and a display unit (‘814; fig. 1, element 150, display unit; ¶ 0039) displays (‘814; fig. 3), on the display unit (‘814; fig. 1, element 150, display unit; ¶ 0039), an image of a vehicle interior captured by the imaging unit (‘814; figs. 1 and 3; ¶ 0032; ¶ 0039-0140; camera 110 captures the image of the vehicle object unit 300, the camera 110, may remain in a turned-on state such that the image as viewed through the camera 110 may be shown on the display unit 150 of the mobile device 100), wherein a plurality of devices are installed in the vehicle interior (‘814; fig. 1; ¶ 0012; in-vehicle devices may include, but are not limited to, an air conditioner, an audio unit, a radio, a digital multimedia broadcasting (DMB), a navigation unit, an interior lighting device and a window), the information providing method comprising: acquiring the image of the vehicle interior (‘814; figs. 1 and 3; ¶ 0032; ¶ 0039-0140; acquiring the image of the vehicle interior) captured by the imaging unit (‘814; fig. 1, element 110, camera; ¶ 0039); and displaying the image on the display unit (‘814; fig. 3), and in a case where at least one of the plurality of devices is included in the image (‘814; fig. 3), but does not teach the plurality of devices being classified into a plurality of types, displaying a graphic corresponding to the device in a superimposed manner on the device and also displaying information indicating a type to which the device belongs.
Buttolo, working in the same field of endeavor, however, teaches, the plurality of devices being classified into a plurality of types (‘056; ¶ 0048-0049; the plurality of devices being classified into a plurality of types; the type information may be encoded in the service UUIDs of the advertisement data of the in-vehicle component), displaying a graphic corresponding to the device in a superimposed manner on the device (‘056; fig. 2; ¶ 0047-0049; component indications 206 may include graphics overlaid on the interior map 204 at relative locations of the in-vehicle components 106 within the vehicle 102 ) and also displaying information indicating a type to which the device belongs (‘056; fig. 2; ¶ 0047-0052; To strengthen the interface connection between the type indications 210 and the component indications 206, the component indications 206 for in-vehicle components 106 for a given type may be displayed in the same color or pattern as the corresponding type indication 210. To continue with the illustrated example, the light component indications 206-A through 206-D may be presented in yellow, the climate control component indications 206-E and 206-F may be presented in green, the seat control component indications 206-G through 206-J may be presented in orange, the speaker component indications 206-K through 206-N may be presented in purple, the display component indications 206-O through 206-Q may be presented in blue, and the keyboard component indications 206-R through 206-T may be presented in brown) for the benefit of providing, aiding and guiding the user of the information providing device which is performing the information providing method which assists the user through the user of augmented reality concepts to convey the purpose and proper operation of one or more of the myriad of devices and their associated controls that are installed in contemporary vehicles, including remotely controlling an in-vehicle device using an augmented reality via a mobile device thereby improving user convenience.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the classification of device types into groups with color or graphics differentiating the groupings as taught by Buttolo with the systems and methods for controlling in-vehicle devices using augmented reality techniques as taught by Seok for the benefit of providing, aiding and guiding the user of the information providing device which is performing the information providing method which assists the user through the user of augmented reality concepts to convey the purpose and proper operation of one or more of the myriad of devices and their associated controls that are installed in contemporary vehicles, including remotely controlling an in-vehicle device using an augmented reality via a mobile device thereby improving user convenience.

Regarding claim 19, Seok teaches an information providing apparatus (‘814; fig. 1, element 100; ¶ 0039) including an imaging unit (‘814; fig. 1, element 110, camera; ¶ 0039) and a display unit (‘814; fig. 1, element 150, display unit; ¶ 0039) displays (‘814; fig. 3), on the display unit (‘814; fig. 1, element 150, display unit; ¶ 0039), an image of a vehicle interior captured by the imaging unit (‘814; figs. 1 and 3; ¶ 0032; ¶ 0039-0140; camera 110 captures the image of the vehicle object unit 300, the camera 110, may remain in a turned-on state such that the image as viewed through the camera 110 may be shown on the display unit 150 of the mobile device 100), wherein a plurality of devices are installed in the vehicle interior (‘814; fig. 1; ¶ 0012; in-vehicle devices may include, but are not limited to, an air conditioner, an audio unit, a radio, a digital multimedia broadcasting (DMB), a navigation unit, an interior lighting device and a window), the information providing method comprising: acquiring the image of the vehicle interior (‘814; figs. 1 and 3; ¶ 0032; ¶ 0039-0140; acquiring the image of the vehicle interior) captured by the imaging unit (‘814; fig. 1, element 110, camera; ¶ 0039); and displaying the image on the display unit (‘814; fig. 3), and in a case where at least one of the plurality of devices is included in the image (‘814; fig. 3), but does not teach the plurality of devices being classified into a plurality of types, displaying a graphic corresponding to the device in a superimposed manner on the device and also displaying information indicating a type to which the device belongs.
Buttolo, working in the same field of endeavor, however, teaches, the plurality of devices being classified into a plurality of types (‘056; ¶ 0048-0049; the plurality of devices being classified into a plurality of types; the type information may be encoded in the service UUIDs of the advertisement data of the in-vehicle component), displaying a graphic corresponding to the device in a superimposed manner on the device (‘056; fig. 2; ¶ 0047-0049; component indications 206 may include graphics overlaid on the interior map 204 at relative locations of the in-vehicle components 106 within the vehicle 102 ) and also displaying information indicating a type to which the device belongs (‘056; fig. 2; ¶ 0047-0052; To strengthen the interface connection between the type indications 210 and the component indications 206, the component indications 206 for in-vehicle components 106 for a given type may be displayed in the same color or pattern as the corresponding type indication 210. To continue with the illustrated example, the light component indications 206-A through 206-D may be presented in yellow, the climate control component indications 206-E and 206-F may be presented in green, the seat control component indications 206-G through 206-J may be presented in orange, the speaker component indications 206-K through 206-N may be presented in purple, the display component indications 206-O through 206-Q may be presented in blue, and the keyboard component indications 206-R through 206-T may be presented in brown) for the benefit of providing, aiding and guiding the user of the information providing device which is performing the information providing method which assists the user through the user of augmented reality concepts to convey the purpose and proper operation of one or more of the myriad of devices and their associated controls that are installed in contemporary vehicles, including remotely controlling an in-vehicle device using an augmented reality via a mobile device thereby improving user convenience.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the classification of device types into groups with color or graphics differentiating the groupings as taught by Buttolo with the systems and methods for controlling in-vehicle devices using augmented reality techniques as taught by Seok for the benefit of providing, aiding and guiding the user of the information providing device which is performing the information providing method which assists the user through the user of augmented reality concepts to convey the purpose and proper operation of one or more of the myriad of devices and their associated controls that are installed in contemporary vehicles, including remotely controlling an in-vehicle device using an augmented reality via a mobile device thereby improving user convenience.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Seok (U. S. Patent Application Publication 2012/0065814 A1, hereafter ‘812) as applied to claims 1, 3, 5, 6, 18 and 19 above, and in view of Buttolo et al. (U. S. Patent Application Publication 2017/0166056 A1, hereafter ‘056) as applied to claims 1, 3, 5, 6, 18 and 19 above, and further in view of Reitan (U. S. Patent Application Publication 2013/0335407 A1, hereafter ‘407).

Regarding claim 2, Seok and Buttolo teach the information providing method according to claim 1 but do not teach wherein the graphic is a translucent graphic.
Reitan, teaching methods for providing user interactive augmented reality interface models that enable a user to interact with various imaged devices which may be displayed on different user augmented reality devices such that the user may interact with the elements of (control) the imaged device, however, teaches wherein the graphic is a translucent graphic (407; ¶ 0536; a three dimensional graphical image rendering module 583 that includes a virtual object generator 584; three dimensional virtual-reality modeled alpha-channel management (opacity/transparency/translucency channel) and real-time object recognition and other video metadata mining allows three dimensional graphical image rendering to effectively overlay and underlay human sight on such displays; ¶ 0530; device 580 generates an augmented floral garden, in which the flowers are down converted to visible color/saturation coded visible augmented translucent image overlay to actual flowers. In other words, the floral garden was made to look more spectacular by creating eye popping colors for Person A to see.) for the benefit of allowing underlying important features to remain partially visible through the augmented reality overlay which may prevent the user from becoming disoriented.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the augmented reality enhancement using a translucent graphic as taught by Reitan with the systems and methods for controlling in-vehicle devices using augmented reality techniques as taught by Seok for the benefit of allowing underlying important features to remain partially visible through the augmented reality overlay which may prevent the user from becoming disoriented.

Regarding claim 4, Seok and Buttolo teach the information providing method according to claim 1 but do not explicitly teach wherein the graphic is a three dimensional graphic.
Reitan, teaching methods for providing user interactive augmented reality interface models that enable a user to interact with various imaged devices which may be displayed on different user augmented reality devices such that the user may interact with the elements of (control) the imaged device, however, teaches wherein the graphic is a three dimensional graphic (407; ¶ 0536; a three dimensional graphical image rendering module 583 that includes a virtual object generator 584) for the benefit of enhancing the visibility of the overlaid graphic.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the augmented reality enhancement using three dimensional graphic as taught by Reitan with the systems and methods for controlling in-vehicle devices using augmented reality techniques as taught by Seok for the benefit of enhancing the visibility of the overlaid graphic.

Allowable Subject Matter
Claims 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 20200370886 A1	Optical Proximity Sensor Integrated Into A Camera Module For An Electronic Device – An optical sensing system that allows controlling actions of a device in response to receiving information from the optical proximity sensor that an object is closer than a threshold distance to the electronic device; enabling or increasing a brightness of a display of the electronic device in response to receiving information from the optical proximity sensor that an object is farther than a threshold distance to the electronic device; enabling or disabling a touch or force input system of the electronic device in response to receiving information from the optical proximity sensor that an object is nearby (e.g., a distance satisfying a threshold or within a threshold range) the electronic device.
It may be appreciated that any suitable threshold or set of thresholds, stored or accessed in any suitable for or format may be used to inform one or more behaviors of the electronic device in response to a signal received from the optical proximity sensor.

US 20200234610 A1	Augmented Reality Dealer Vehicle Training Manual - A method of educating a user of vehicle features with an augmented reality manual includes capturing, using an electronic device, a real-world environment including a two-dimensional representation of a marker and identifying the marker in the real-world environment, determining a plane associated with the marker with respect to the electronic device, and displaying the real-world environment on the electronic device. The method includes displaying, based at least in part on the plane associated with the marker, a three-dimensional representation of a portion of a vehicle, the portion of the vehicle being rendered such that the portion of the vehicle appears to be positioned in place of the marker in the real-world environment as displayed in the camera environment including a plurality of selectable features. The method further includes receiving a feature input selecting a vehicle feature and presenting feature information relating to the vehicle feature selected by the feature input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613